 534DECISIONSOF NATIONALLABOR RELATIONS BOARDApex Ventilating Co., Inc.andRobert Mahan. Case25-CA-3621November 10, 1970DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING ANDJENKINSOn June 3, 1970, Trial Examiner Sidney Shermanissued his Decision in the above-entitled proceeding,finding that Respondent had engaged in and wasengaging in certain-unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action,as set forth in theattachedTrialExaminer'sDecision.Thereafter,Respondent and the General Counsel filed exceptionsto the Trial Examiner's Decision and briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision and the entire record in this case,including the exceptions and briefs, and herebyadopts the findings,' conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that Respondent, Apex Ventilating Co., Inc.,Indianapolis,Indiana,its officers, agents,successors,and assigns, shall take the action set forth in the TrialExaminer's Recommended Order.IInadoptingtheTrialExaminer'sfinding thatRespondentdiscriminatorily refused to consider R. Mahan for employment because ofhis nonunion status, we do not adopt his comments contained in In. 8 thatdiscussion of the availability of work was "merely part of a charade" Suchcomments are speculative and not supported by the record.While we concur generally with the Trial Examiner's remarks containedintheremedy section of his Decision,finaldetermination of jobavailabilityand possible backpay liability will be properly left tocompliance.TRIAL EXAMINER'S DECISIONSIDNEY SHERMAN,Trial Examiner: The chargeherein wasserved onRespondenton January 5, 1970,the complaintissued onFebruary 27,and the case was heardon April 8.The only issuelitigated was whether RespondentviolatedSection 8(a)(3) and (1)of theAct with respect to R.Mahan's job application.After thehearing briefs were filedby the General Counsel andRespondent.Upon the entire record,'including observation of thewitnesses'demeanor,the following findings and conclu-sions areadopted:I.RESPONDENT'S BUSINESSApex VentilatingCo., Inc.,herein called Respondent, is acorporation under Indiana law, with a place of business inIndianapolis,Indiana,and is there engaged in thefabrication and installation of heating and ventilatingequipment.It annually receives from out-of-state suppliersgoods and materials valued at more than$50,000, andderives gross revenues in excess of $500,000 from the sale ofits products.Respondent is engaged in commerce under theAct.II.THE UNIONLocal Union No. 41, Sheet Metal Workers'InternationalAssociation,AFL-CIO,herein called the Union,is a labororganization under the Act.III.THEUNFAIR LABOR PRACTICESThe pleadings raise only the issue whether Respondenthas since December 9,1969,2 conditioned the employmentofR.Mahan on his obtaining union clearance and hasrefused to hire him because he did not obtain suchclearance, thereby violating Section 8(a)(3) and(1) of theAct.A.Sequence of EventsR.Mahan is a young man,who undertheUnion'sauspiceshad completed only 2 years of a 4-year apprentice-ship training program as a sheet metalworker, and hadaroused the ire of the Union's agent,Kerberg, by trying toobtain workas a unionjourneyman througha sister local.At the timeof the events here in question R. Mahan wasneither a union member nor a journeyman sheet metalworker.His father,J.Mahan,was onDecember9 working inRespondent's fabricationshop,and was notonly a unionmember butalso the union steward inthat shop. Day wasforeman ofthe shop employees,allof whom were sheetmetalworkers.On December8,R.Mahan,who had been doing sheetmetal workfor a nonunion contractor,was laid off. Thenext day hevisited his father in Respondent's shop and toldIFor corrections of the transcript,see the order of May1, 1970.2All dates hereinafter are in 1969, unless otherwise indicated.186 NLRB No. 68 APEX VENTILATING CO., INC.him of his layoff. There ensued a series of conversationsinvolving both the Mahans and Day, as to which there wasconflicting testimony, but in the course of which it is agreedthat there was some reference to the matter of the hiring ofR.Mahan by Respondent to "beat duct" and that Dayindicated that he could not hire him at that time. When, afew days later, R. Mahan returned to the shop, there wasanother discussion of the matter with the same result.B.Discussion1.Day's supervisory statusRespondent denies that Day was a supervisor under theAct.On December 9, Day had worked for Respondent sinceOctober 23. He was paid 50 cents an hour more than thejourneyman rate, and he assigned fabrication work toothers in the shop from drawings. In selecting men for suchassignments, he took into account their individual skills andaptitudes.He had had as many as 30 men under hisdirection,made recommendations to higher managementabout the hiring of job applicants, and no sheet metalworker could be hired in the shop without a favorablerecommendation from him.3It is clear, and I find, that Day was at all times herematerial a supervisor under the Act, and,inter a/a,possessed the authority effectively to recommend hiring.2.Theunion contractRespondent has had contractual relations with the Unionfor about 20 years. Its current contract, which runs from1968 to 1971, contains a union-shop clause, with an 8-daygrace period, and an undertaking by the Union to furnishsheetmetal workers on request by Respondent but norequirement that Respondent hire through the Union.However, Respondent's vice president, Ricketts, admittedthatRespondent has rarely hired sheet metal workerswithout first calling on the Union, and that all Respon-dent's sheetmetal workers have been union members,except for two who were hired in the summer of 1969, afterthe Union reported that it had no one available. Rickets,also.,admitted at one point that he thought that he wasrequired by the contract to hire only union members.4Foreman Day attested that he knew of no nonunion sheetmetal workers being hired by Respondent, and that everyemployee in the shop is required to show the union stewardproof of his current good standing in the Union. Finally, J.Mahan, who was the shop steward from October 1969 untilearly in 1970, testified that he would not permit Respon-dent to hire any sheet metal workers who had not beencleared by the Union, that only union members couldobtain such clearance,5 and that only union membersworked for Respondent as sheet metal workers.Accordingly, it is found that, while the contract between3The foregoing findings are based on the testimony of Ricketts.Respondent's vice)president4Later, he apparently attempted to retract this admission, asserting hethought he was free to hire anyone he pleased However, in the face of hisprior admission I do not credit such retraction because of its self-servingnature and the other circumstances next discussed in the text5Later, he stated that, whether or not it would clear nonunion men, the535Respondent and the Union provided only for a union shopand for referrals by the Union on request, it wasRespondent's usual practice to request referrals from theUnion before attempting to hire sheet metal workersdirectly and that in no event would Respondent hire anysuch workers who were not union members, unless it hadfirst determined from the Union that none was available.There was thus in effect as to Respondent's sheet metalworkers a modified closed shop arrangement, which waspoliced, as J.Mahan explained, by himself, as unionsteward, and the sanction for which was the Union's policyof not permitting its members to work with nonmembers .6While the foregoing arrangement would seem to beunlawful, the General Counsel does not attack it but onlythe Respondent's treatment of R. Mahan. Accordingly, noviolation finding is made with respect to such arrangement,itself.3.The refusal to hire R. MahanWith regard to the events of December 9, R. Mahantestified that after he told his father he was out of work andlooking for ajob the older man offered to talk to Day; that,after conferring with the latter for several minutes out ofthe witness' hearing, his father returned with Day andreported that the latter could use the youth to "beat duct"; 7that,when the witness sought confirmation of this fromDay, he replied that there was plenty of duct-beating workavailable and that it did not require any experience and hecould teach the witness whatever else he needed to knowlater; that Day added that he had authority to hire withoutconsulting Ricketts, but that young Mahan would have toobtain clearance from the Union; and that after the witnessadmitted that he had had some trouble with the Union'sbusiness agent Day still insisted that he would hire him, ifhe was cleared by the Union.J.Mahan's version was that he did not ask Day to hirehis son, because it would have been contrary to the"Union's rules" to hire a nonunion man, but he admittedthat he discussed his son's unemployed status with Day in aprivate conversation, and at thesame timeindicated to Dayhis son's nonunion status. J. Mahan added that Day thenvolunteered that he would give the youth a job beatingduct, if the Union's business agent, Kerberg, would clearhim, and that Day repeated this to young Mahan, assertingthat he could hire him without consulting Ricketts. J.Mahan admitted however, that he knew all along that hisson would not be cleared by the Union.Day's testimony was to the effect that the father askedhim if he could give the son a job beating duct; that thewitness answered that he could not do so at that time,because of a lack of work; that, when the father explainedthat his son had not completed his apprenticeship programwith the Union and had been working on a nonunion job,the witness advised the boy to go to the union hall and getUnion wouldnotpermit itsmembers to work with them, and he wasemphaticthat he had never worked in a shop with nonunion sheet metalworkers and that union members would not workwithnonmembersB See preceding fn7This was a relatively unskilled operation that admittedly could havebeen performedby onewith R.Mahan's training 536DECISIONS OF NATIONAL LABOR RELATIONS BOARD"straightened out." While denying that on that occasion hemade any conditional promise to hire young Mahan, Dayadmitted that on a later date he might have indicated thathe might be able to use young Mahan "if he was fixed upwith the union and got his card." Presumably, Day herehad reference to the incident a few days after December 9,when, as noted above, R. Mahan returned to Respondent'sshop. He had made no effort in the meantime to obtainunion clearance, because he was convinced of the futilitythereof, and his only purpose in visiting the shop was toaccompany his father to lunch. Both Mahans agreed thaton that occasion the father asked Day if his son could go towork beating duct and that Day reiterated that he wouldfirst have to be cleared by the Union. Thus, there is nosubstantial dispute that at least on that occasion Dayconditioned the hiring of young Mahan on union clearance.Moreover, I credit the mutually corroborative testimony oftheMahans as to the events of December 9, and find thaton that date Day had also promised R. Mahan a job if heobtained union clearance.He never did obtain suchclearance and was not hired by Respondent, and Dayadmitted that he could not hire R. Mahan until he became aunion member.Respondent contends that there can, nevertheless, be nofinding here of a discriminatory refusal to hire, becausethere is no proof that there was work available for R.Mahan at the time of the refusal or at any time thereafter.However, the Board has held that proof of a contemporane-ous or subsequent job vacancy is not essential to a findingof unlawful discrimination, but that it suffices to show thatthe employer failed to "consider an application foremployment for reasons proscribed by the Act." 8Here, Day's promise to hire R. Mahan, subject to unionclearance, implied that, absent such clearance and theunion membership, which was a prerequisite thereof, noconsideration would be given to his job application. R.Mahan was thus put on notice that he was barred fromemployment by Respondent as a sheet metal workerbecause of his nonunion status, and he was, in fact, as Dayadmitted, for that reason not considered by him eligible foremployment. It follows that, even if, as appears to be thecase,9 there was no work for young Mahan on December 9,his nonunion status would continue to operate as a bar, ifand when such work did become available, and it is thissShawneeIndustries,Inc.,140 NLRB 1451, 1453, enforcement deniedon other grounds, 333 F.2d 221 (C.A. 10). TheBoard there stated that the"questionof job availabilityis relevant only with respect to the employer'sbackpay obligation- Accord:Lipsey, Inc.,172NLRB No. 171 (TXD).Whilethere is therefore no need to determine finally at this time thequestionof jobavailability,itmay not be amiss to offer the followingcomments:Therewas uncontradicted testimonyby Day andMahan thatno one wasever actually hired todo the duct-beating workreferred to byDay on December9, and since that date Respondent's complement hasdeclined from55 to 34. Whileit has been found that Day promised to hireR.Mahan,ifhe obtained union clearnace, it is clear from the record thatboth Day andthe elder Mahan were well aware that theyouthcould notobtain such clearance and that the promise was anempty one. (Daycharacterized his conditional promiseof a jobas "a lot of nonsense tomake the boy feel good,"and to work,on the occasion of his second visitto the shop, was merely jocular.) Accordingly, I wouldconstrue any relateddiscussionof the availabilityof duct-beatingwork, Day'sauthority to hire,etc., as merelypart of a charade that the two older men were acting out,the purposeof which was to spare the elder Mahan the embarrassment ofhaving totellhis sonthat hecould not allow him to go on the job withoutcircumstance which was the vice of Respondent's conductunder the rule of theShawneecase. 10It is accordingly found that there was a refusal toconsider R. Mahan for employment on and after December9,because of a lack of union clearance, and that, therebeing no valid hiring hall agreement in effect,Respondentthereby violated Section 8(aX3) and (1) of the Act."It is clear, in any event, that, even if there was no 8(a)(3)violation here, Respondent violated Section 8(a)(1) of theAct by serving notice on R. Mahan that he could not behired without union clearance, which meant, under thecircumstances, that he could be hired only if he was orbecame a union member.IV. THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices within themeaning ofSection 8(a)(1) and(3) of the Act, I shall recommend that it be directed to ceaseand desist therefrom and take appropriate affirmativeaction.Ithaving been found that Respondent unlawfullydiscriminated againstR.Mahan with respect to hisapplication for employment, it will be recommended thatRespondent be required to offer him employment in thesame position in which he would have been hired absent thediscriminationagainsthim, if such position becameavailable subsequent to his December 9 application, and, ifno such position became available, in a substantiallyequivalentposition.Since, in view of Respondent'sretrenchment program, it is not likely that any position ofthe sort described above has become available sinceDecember 9, it will be further recommended that, in suchcase,Respondent be required to place R. Mahan on apreferential hiring list, and offer him the first such positionthat becomes available, in which it would have employedhim absent any discriminatory considerations. It will befurther recommended that Respondent be required to makeR.Mahan whole for any loss of earnings he may havesuffered by reason of the failure to give him nondiscrimina-tory consideration for employment in the manner outlinedabove, less his net earnings during the period of suchbackpay accrual. Such backpay shall be computed inaccordance with the rule of F.W.Woolworth Company,90NLRB 289, and interest at 6 percent per annum shall beunionclearance.Evidently,the older menthough it would be lessembarrassing to the father, if they createdthe impression that there was noobstacleat theirlevel tohiring the son,and if they shifted finalresponsibilityin the matter to higher unionauthority.9See preceding fn.10Thecases cited in Respondent'sbrief as contrarytoShawnee aredistinguishable on their facts.InConsolidated Casinos Corp.,164 NLRB961, 964, it was found,in effect, that the only reasonfor the refusal to hirewas the unavailability of work and that the applicant's union activity wasnot a factor.Similarly, inUnited Steel Inc.161NLRB432, it was foundthat the refusal to hire wasdue solelyto lack of work.Moreover,in neitherof thosecases was thereany finding,as there is here,that the applicant'sunion status precludedconsideration of his application,if and when workbecame available. InN.L.R.B. v. Frost-Whited Co.,350 F.2d 365 (C.A. 5),also cited by Respondent,the court refused to enforce the Board's findingof a discriminatoryrefusal to hire butonly because,unlike the Board, itdid notconstrue a remark madeby the employerto the applicant asimplying that such refusalwas due to his union activity rather than to lackof work.I IUnited Construction Company,169 NLRB No. 1. APEX VENTILATING CO., INC.added pursuant toIsis Plumbing&Heating Co.,138 NLRB716.In view of the nature of Respondent's violation,a broadcease-and-desist provision will be recommended.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerceand in operations affecting commerce within the meaningof Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By conditioning the employment of R. Mahan onand after December 9, on his obtaining clearance from theUnion, in the absence of a valid hiring hall agreement,Respondent has violated Section 8(a)(3) of the Act.4.By the foregoing conduct, Respondent has interferedwith, restrained, and coerced R. Mahan in the exercise ofthe rights guaranteed to him by Section 7 of the Act andthereby has violated Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in this case,it is recommended that Respondent, Apex Ventilating Co.,Inc., Indianapolis, Indiana, its officers, agents, successors,and assigns, shall be required to:1.Cease and desist from:(a)Conditioning employment of job applicants on theirobtaining clearance from Local Union No. 41, Sheet MetalWorkers' International Association,AFL-CIO, of anyother labor organization, in the absence of a valid hiringhall agreement, and from notifying job applicants of suchcondition.(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rightsguaranteed in Section 7 of the Act, except to the extentpermitted by the proviso in Section 8(a)(3) of the Act.2.Take the following affirmative action, which isdeemed necessary to effectuate the policies of the Act-(a)Make Robert Mahan whole for any loss of pay he mayhave suffered by reason of the discrimination against him inthe manner and to the extent set forth in the section of thisDecision entitled "The Remedy."(b) Offer Robert Mahan immediate employment, subjectto the conditions and limitations set forth in the section ofthis Decision entitled "The Remedy."(c) Post at its Indianapolis, Indiana, establishment, copiesof the attached notice marked "Appendix." 12 Copies ofsaid notice, on forms provided by the Regional Director forRegion 25, shall be signed by Respondent's authorizedrepresentative, and posted by the Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, orcovered by any other material.537(d)Notify theRegionalDirector for Region 25, inwriting,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.i312 In the event no exceptions are filedas provided by Sec. 102 46 of theRules and Regulations of the NationalLaborRelationsBoard, thefindings, conclusions,recommendations,and Recommended Order hereinshall, as provided by Sec102 48 of the Rules and Regulations,be adoptedby theBoardand becomeits findings,conclusions,and order,and allobjectionsthereto shall be deemed waived for all purposesIn the eventthat the Board'sOrder is enforced by a judgmentof a UnitedStates CourtofAppeals,thewords in the notice reading "Postedby Order of theNationalLaborRelationsBoard" shall be changed to read "Postedpursuant to a Judgment of the United StatesCourt of Appeals,enforcingan Order ofthe NationalLaborRelations Board."i3 In the event that this RecommendedOrder is adopted by the Board,this provisionshall be modified to read-"Notify said RegionalDirector, inwriting, within 10 daysfrom the date of thisOrder what stepsRespondenthad takento complyherewithAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentThe Act givesall employees these rights:To engage in self-organizationTo form,join,or help unionsTo bargain collectively through a representa-tive of their own choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from any and all of these things.WE WILLNOT do anything that interferes with theserights.More specifically,WE WILL NOTcondition the hiring of job applicantson their membership in Local Union No. 41, SheetMetal Workers'International Association,AFL-CIO,or any other union or on their being referred by anyunion with which we do not have a lawful hiring hallagreement.WE WILLpay Robert Mahan any money he lost as aresult of our failure to consider him for employment ona nondiscriminatory basis on and after December 9,1969, with interest at 6 percent,and we will offer himany job which he would have received had hisapplication been properly considered.DatedByAPEX VENTILATING CO.,INC.(Employer)(Representative)(Title)Thisisanofficialnotice andmust not be defaced byanyone.Thisnotice must remain postedfor 60 consecutive daysfrom the date of postingand must notbe altered, defaced,or covered by any othermaterial.Any questionsconcerning this noticeor compliance withitsprovisionsmay be directed to theBoard'sOffice, 614ISTA Center 150 WestMarket Street,Indianapolis,Indiana 46204, Telephone No. 317-633-8921.